Bloodworth, J.
1. One of the grounds of the motion for a new trial alleges error as follows: “Because the court refused to allow the witness W. E. Jackson, sheriff of Clarke county, while on the stand as a witness for the State, to -answer the following question propounded to him by movant’s counsel, to wit: Q. ‘When and how did he (Dr. M. T. Summerlin) come into your, custody as sheriff and jailer of this county? Movant then and there insisted and stated to the court that if the witness was permitted to answer said question, he would testify that, ’after the presentment was found against the defendant M. T. Summerlin, he, M. T. Summerlin, presented himself to W. E. Jackson, as sheriff of said county, and voluntarily surrendered himself to W. E. Jackson as sheriff of said county, after said presentment was found against him.” In Dixon v. State, 12 Ga. App. 17 (3) (76 S. E. 794), it is said that “while, primarily, testimony that one accused of crime voluntarily submitted himself to arrest is inadmissible, as being of the same nature as a self-serving declaration, still, where testimony has been introduced on the part' of the prosecution, tending to show flight, as evidence of conscious guilt, it is competent for the accused to rebut it by evidence showing that, so far from attempting to escape, he notified the *572sheriff of his desire to submit himself to custody,” This exception to the general rule does not apply to the instant case. In this ease the indictment, which was returned at the April term (fixed by law for the second Monday), alleges that the offense was committed on the 20th day of February. Evidence that after the presentment was found, which was about two months subsequent to the date of the alleged crime, the accused presented himself to the sheriff and voluntarily surrendered, would not rebut the evidence tending to show flight just after the commission of the alleged crime and during the period preceding the return of the indictment. In addition to the above, this ground of the motion is “too indefinite to raise any question for consideration by this court, as it does not show what were the objections sustained by the court, nor wherein the court erred in sustaining them and in excluding the evidence,” but shows only the reason urged why its introduction was proper. See, in this connection, Central of Ga. Ry. Co. v. Jaques, 23 Ga. App. 396 (2) (98 S. E. 357); Steed v. Cruse, 70 Ga. 168 (4).
2. In the case of Summerlin v. State, 150 Ga. 173 (103 S. E. 461), the Supreme Court decided that the facts alleged in the second count of the indictment in this case constituted the offense of involuntary manslaughter in the commission of an unlawful act. See also ante, 565 (103 S. E. 830). Under that ruling the judge did not err in admitting the evidence of which complaint is made in grounds 5, 6, and 7 of the motion for a new trial. For the same reason the court did not err in charging as complained of in ground 13.
3. The court did not err in refusing to give to the jury the requested instructions set out in grounds 8, 11, and 12 of the motion for a new trial.
4. When all the facts and circumstances of the case are considered, and in the light of the charge as given, the judge did not err in not charging as set out in ground 15 of the motion for a new trial, nor in charging as complained bf in grounds 9 and 17.
5. In the brief of counsel for the plaintiff in error ground 10 of the motion for a new trial is specifically abandoned.
6. The judge charged the jury that “the law presumes every person to be innocent of crime until his guilt has been established in the manner prescribed by law, and this presumption re*573mains with a man throughout his trial, until it is overcome' by evidence which satisfies the mind and the conscience of the jury of the guilt of the accused of the crime charged in the indictment, or, if there are one or more counts in the indictment, of one or more of the counts Of the crimes charged in the several counts. 77 This excerpt from the charge is not erroneous when read in the light of the entire charge. See Mauldin v. State, 23 Ga. App. 537 (99 S. E. 50), and cit. Nor is this portion of the charge rendered erroneous because the judge in connection therewith failed to charge that “the presumption of innocence remains with a man, in the nature of evidence in his behalf, throughout his entire trial, until it is overcome by evidence which satisfies the mind and the conscience of the jury of the guilt of the accused of the crime charged in the indictment beyond a reasonable doubt."
7. Ground 16 of the motion for a new trial is without merit. The charge as given covers all the material issues in the ease, and if the plaintiff in error desired a more specific charge “upon the law as relating to the direct cause of the death of the deceased under the second count,” he should have made a written request therefor as provided by § 1087 of the Penal Code and § 6084 of the Civil Code of 1910.
8. In addition to the other testimony on this line, a witness for the State, testifying as to the dying declaration of the person alleged to have been killed, testified: “ She said Dr. Summerlin was the cause of it, — said they performed an operation on her, and I asked her who ‘they was, and she said Dr. Summerlin and Dr. Waters; the operation was performed in Dr. Summerlin’s office; they made her swear she would not tell it. There is evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., concurs.